ON PETITION FOR REHEARING AND/OR CLARIFICATION
PER CURIAM:
It is ordered that appellee’s petition for rehearing filed in the above entitled and numbered cause be and the same is hereby denied; and it is
Further ordered, that appellee’s request for certification to the Florida Supreme Court is denied.
As to the request for clarification, the request is granted to the extent that the trial on remand is to cover the issues of defendant’s negligence and proximate cause; contributory negligence, if any, of the deceased; and damages.